DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a "modulus of 5.0 to 14.0" in lines 2-3. These values are indefinite because there are no units associated with them. For the purpose of examination, it is assumed to be MPa.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0084533, of record) in view of Forciniti (EP3045323, of record).
Regarding claim 1, Numata discloses a heavy-duty tire comprising a carcass, a tread part, a sidewall part, a bead core, and a belt layer comprising a first, second, and third belt layer (see Fig. 1). The tread comprises a plurality of main grooves (see Fig. 1) as well as a cap rubber layer (2Gb) and a base rubber layer (2Ga). The base rubber layer has a tan delta value of 0.35 to 0.55 ([0032]) with a specific working example of 0.04 ([0056]). 
Numata does not disclose the rubber component or silica content of the cap rubber layer. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Numata with cap rubber composition as claimed since Forciniti, similarly directed towards a heavy duty tire tread, teaches a tread composition for use as the ground contacting layer ([0049]) wherein the composition comprises isoprene, butadiene, and styrene/butadiene rubbers and 38 to 118 phr of silica [0022]) having a nitrogen adsorption specific surface area of greater than 190 m2/g ([0032]), said values lying within the claimed ranges. One would have been motivated to select a rubber composition that provides improved hysteresis and toughness for on and off-road use ([0005,0113]).
Regarding claim 7, Te is smaller than Tc ([0012]).
Regarding claim 11, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the ratio as claimed since Numata clearly illustrates the inner groove edge of the innermost main groove as well within the axially end of the outermost belt layer 7D, thus suggesting a Wb/Wa ratio within the claimed range. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0084533) in view of Forciniti (EP3045323) as applied to claim 1 above, and further in view of Maruoka (JP2003-127613, with English machine translation).
Regarding claim 2, as to Te/Tt1, Numata discloses a ratio of the thickness of base (Ta) to the thickness of the tread down to the second belt (Tt, equivalent to claimed Tt1) is 0.35 to 0.45 ([0048])--which equates to a thickness of the cap to the thickness to second belt of 0.55 to 0.65, with working examples of 0.6 ([Table 1, cap thickness ratio is 1-Ta/Tt)--this is equivalent to claimed Te/Tt1. 
As to Tc/Tm, Numata teaches that the thickness of the tread cap in the center region corresponding to a region having a width of 50% of the tread width is Cb ([0043], Fig. 1-2)--the center has a substantially constant thickness, which yields a ratio of 1. 
As to Tm/Te, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread with Tm/Te of 0.85 to 1.15 since Numata discloses a Cb/Tb ratio (equivalent to claimed Tm/Te) of 1. 0 to 1.6 ([0012]), said range overlapping the claimed range.
As to Te/Tt2, Numata does not expressly disclose the range; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the cap rubber thickness as claimed since (1) Numata teaches a Te/Tt1 thickness of 0.55 to 0.65 and given Tt2 thickness is slightly smaller due to the third belt layer, suggests a value of Te/Tt2 that is slightly larger than 0.55 to 0.65 and (2) Maruoka, similarly directed towards a heavy duty tire, teaches a Tb/Tc ratio of 0.5 to 1.5 to reduce heat generation ([0022-0025], Fig. 2; Tc is equivalent to Te and Tc+Tb is equivalent to T2)--which equates to a Te/Tt2 ratio of 0.4 to 0.67, said range overlapping the claimed range.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0084533) in view of Forciniti (EP3045323) as applied to claim 1 above, and further in view of Uesaka (US 2011/0245370).
Regarding claim 3, Numata and Forciniti do not disclose 8 to 18 parts by mass of silane coupling agent based on 100 parts by mass of silica; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the cap compound with silane coupling agent in the amount claimed since (1) Forciniti teaches silica and silica coupling agents ([0022]) and (2) Uesaka, similarly directed towards a tire tread, teaches the use of sulfide-based silane coupling agents to improve fuel economy and wet grip performance ([0094]) wherein the silane coupling agent is provided in a preferable amount of 1 to 15 parts, preferably 8 to 10 parts, by mass of silica to provide breaking properties, increase in tensile strength, and decrease rolling resistance ([0134]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0084533) in view of Forciniti (EP3045323) as applied to claim 1 above, and further in view of Steiner (EP 1452344).
Regarding claim 4, Forciniti teaches 55 to 80, alternately 60 to 80, phr of polyisoprene rubber ([0022]). Forciniti teaches 20 to 45, alternately 20 to 40, phr of at lest one of polybutadiene and styrene/butadiene rubber but does not specify a range of values for BR and SBR beyond working examples of 16 phr SBR to 24 phr BR. Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123, part II. Furthermore, in the same field of endeavor of tire treads, Steiner teaches a natural rubber rich tread composition wherein the rubber compound is provided with at least 70wt% natural polyisoprene to promote stiffness, damage resistance, and heat durability; 5 to 15 phr of polybutadiene to promote damage resistance; and 5 to 15 phr of styrene/butadiene to promote tire handling and wet skid traction performance of the tread ([0013-0015], claim 1). Steiner further discloses a working example having 80 phr of isoprene, 10 phr of butadiene, and 10 phr of SBR (see Table 1, Sample B)--this composition having at least 65phr of isoprene and at 50% or more of the BR/SBR content being SBR. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the rubber compound of the cap with 50% or more of the BR/SBR content being SBR since Steiner, similarly directed towards a tire tread composition, teaches providing 5 to 15 phr of polybutadiene to promote damage resistance; 5 to 15 phr of styrene/butadiene to promote tire handling and wet skid traction performance of the tread; and a working example where SBR is present at 50% of the SBR and BR total ([0013-0015,0043], claim 1, see Table 1). One would have been motivated to configure the SBR and BR content to provide the desired degree of handling, traction, and damage resistance.
Regarding claim 12, Forciniti teaches resins, usually as tackifiers, such as for example synthetic hydrocarbon and natural resins ([0082]). While Forciniti does not expressly disclose phenol, cresol, or resoricin resin, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have employed such resins since Steiner, similarly directed towards a tire tread, teaches phenol and resorcinol resins for tackifying and stiffening the rubber composition ([0033]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0084533) in view of Forciniti (EP3045323) as applied to claim 1 above, and further in view of Kleffmann (US 2008/0142132).
Regarding claim 5, Numata is silent as to the 200% modulus and elongation at break of the base rubber; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the base rubber with such properties since Kleffmann, similarly directed towards a truck tire having cap/base construction, teaches providing a base layer with 200% elongation of 7.3 and an elongation at break of 463% (see mixture M3 for the base, [0030], Table 2). Kleffmann teaches this provides good thermal conductivity and tear resistance ([0006]). Further, given Numata's silence on the properties, one would have been motivated to look towards conventional cap/base structures to determine the physical properties of base rubber layers commonly used to construct tires. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0084533) in view of Forciniti (EP3045323) as applied to claim 1 above, and further in view of Kihn (EP0738613, of record).
Regarding claim 8, Numata and Forciniti are silent as to the storage modulus; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the storage modulus ratio of the cap to base as 1.1 to 1.7 since Kihn, similarly directed towards a truck tire, teaches that the storage modulus is indicative of rubber compound stiffness which can relate to tread wear rates and unevenness of wear (pg 10, lines 36-39) and provide cap and base rubber layer examples wherein the cap layers have moduli of 3.5 to 4.6 and the base has a modulus of 2.8 (Table 2)--thus yielding a ratio range of 1.3 to 1.6. Kihn teaches that the properties provide the tire with acceptable tread wear (pg 10, lines 49-53). Although the measurement temperatures is at 100C instead of the claimed 70C, the temperatures are close enough the one of ordinary skill in the art would have expected the storage modulus ratio to be substantially similar. Furthermore, Kihn discloses the storage modulus as indicative of rubber compound stiffness and tread wear rates (pg 10, lines 36-39) and it has been held that discovering the optimal value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. One would have been motivated to enhance tread stiffness and reduce wear rates. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0084533) in view of Forciniti (EP3045323) as applied to claim 1 above, and further in view of Ito (US 2015/0336428).
Regarding claim 9, although Numata does not expressly disclose the groove depth to tread thickness ratio (Hm/Tt3), it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the groove depth as claimed since (1) Numata clearly illustrates the groove closest to the equator as greater than half and less than the full tread thickness, thus suggesting a depth ratio in the 0.5 to 0.9 range and (2) Ito, similarly directed towards a truck tire, teaches center groove depth to under-groove gauge relationship of UDcc/GDcc of at least 0.15 (equates to a groove depth Hm to total depth Tt3 ratio of less than 0.87) and at most 0.7 (equates to Hm/Tt3 ratio of more than 0.59), with working examples of 0.17 (0.85) to allow for buffing and to prevent excessive thickness ([0065-0069,0146]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0084533) in view of Forciniti (EP3045323) and Maruoka (JP2003-127613, with English machine translation) as applied to claim 1 above, and further in view of Ito (US 2015/0336428).
Regarding claim 10, although Numata does not expressly disclose the cap thickness to shoulder groove depth ratio (Te/Hs), Numata clearly illustrates the shoulder cap thickness as greater than half and less than the full shoulder groove depth, thus suggesting a thickness ratio in the 0.5 to 0.9 range.
Furthermore, Ito, similarly directed towards a truck tire, teaches shoulder groove depth to under-groove gauge relationship of UDsh/GDsh of at least 0.20 and at most 0.7 (equates to Hs/Tt2 ratio of 0.59 to 0.83), with working examples of 0.20 (0.83) to allow for buffing and to prevent excessive thickness ([0064-0069,0146]). Maruoka, similarly directed towards a heavy duty tire, teaches a Tb/Tc ratio of 0.5 to 1.5 to reduce heat generation ([0022-0025], Fig. 2; Tc is equivalent to Te and Tc+Tb is equivalent to T2)--which equates to a Te/Tt2 ratio of 0.4 to 0.67, said range overlapping the claimed range. Given a groove depth that is 0.83 times the tread thickness, a cap thickness of 0.4 to 0.67 times the tread thickness yields a cap thickness to groove depth range of 0.48 to 0.81. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the groove depth as claimed since (1) Numata clearly illustrates the shoulder cap thickness to shoulder groove depth as well within the claimed ratio range; and (2) Ito and Maruoka disclose groove depth and cap thickness ranges at the shoulder which yield a ratio range that substantially overlaps the claimed range (see above). One would have been motivated to configure the thickness to avoid excessive tread thickness, permit buffing, and reduce heat generation (see above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17393555 in view of Steiner (EP 1452344). Claims 1-12 of '555 recite substantially the same tire as claims 1-12 of the instant application. Claim 1 of '555 differs in that it recites a cap layer comprised of isoprene rubber and styrene/butadiene rubber and does not disclose butadiene. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the cap rubber with butadiene rubber since Steiner teaches a natural rubber rich tread composition wherein the rubber compound is provided with at least 70wt% natural polyisoprene to promote stiffness, damage resistance, and heat durability; 5 to 15 phr of polybutadiene to promote damage resistance; and 5 to 15 phr of styrene/butadiene to promote tire handling and wet skid traction performance of the tread ([0013-0015], claim 1; with working example of 80 phr of isoprene, 10 phr of butadiene, and 10 phr of SBR, see Table 1, Sample B). As to claim 4, Steiner teaches SBR present at 50% of the SBR/BR total (see Table 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17395422 in view of Steiner (EP 1452344). Claims 1-12 of '422 recite substantially the same tire as claims 1-12 of the instant application. Claim 1 of '422 differs in that it recites a cap layer comprised of isoprene rubber and butadiene rubber and does not disclose styrene-butadiene. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the cap rubber with styrene-butadiene since Steiner teaches a natural rubber rich tread composition wherein the rubber compound is provided with at least 70wt% natural polyisoprene to promote stiffness, damage resistance, and heat durability; 5 to 15 phr of polybutadiene to promote damage resistance; and 5 to 15 phr of styrene/butadiene to promote tire handling and wet skid traction performance of the tread ([0013-0015], claim 1; with working example of 80 phr of isoprene, 10 phr of butadiene, and 10 phr of SBR, see Table 1, Sample B). As to claim 4, Steiner teaches SBR present at 50% of the SBR/BR total (see Table 1).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749